Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about July 31, 2001, which denied petitioner’s paternity application and dismissed the petition, unanimously affirmed, without costs.
Family Court properly estopped petitioner from asserting his paternity in a proceeding that he delayed commencing until the child was three years old, although he recognized his claim of paternity from the beginning, where petitioner had not previously openly and notoriously acknowledged the child as his, petitioner’s claim of having supported the child financially lacks convincing evidentiary support, and a parental and loving relationship has developed between the child and the mother’s husband, who, like the child’s mother and Law Guardian, opposes the application (see Matter of Ettore I. v Angela D., 127 AD2d 6, 13-16, citing, inter alia, Matter of Sharon GG. v Duane HH., 95 AD2d 466, 468-469, affd for reasons stated 63 NY2d 859; see also e.g. Matter of Kristen D. v Stephen D., 280 AD2d 717; Matter of Richard W. v Roberta Y., 240 AD2d 812, Iv denied 90 NY2d 809; Matter of James BB. v Debora AA., 202 AD2d 852). Concur — Buckley, J.P., Sullivan, Rubin, Friedman and Gonzalez, JJ.